DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1 and 3-10 are pending in the application.  Claims 2 and 11-19 have been cancelled.
Amendments to claim 1, filed on 30 November 2020, have been entered in the above-identified application

Answers to Applicant's Arguments
Applicant's arguments in the response filed 30 November 2020, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John R. Linzer on 5 January 2021.
The application has been amended as follows:
	Please replace the first line of the specification as rewritten below.

[[A]] KIT FOR FORMING A PANEL AND A METHOD OF FORMING A PANEL

	Please replace claim 10 in its entirety as rewritten below.

10.   (Currently Amended) The kit for forming the lightweight replica stone benchtop/countertop as claimed in claim 1, wherein the recess that accommodates the edge of the surface sheet is on an inner surface of the side edge portion

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With Regards to the references of record relied upon in the 35 U.S.C. §103 rejections made in the Office Action mailed 28 September 2020.
With regards to the closest prior art of record Servi (US 2003/0124269 A1):  The indicated prior art, while providing for --a kit for forming a lightweight replica stone benchtop/countertop in a do-it-yourself manner--; does not provide any disclosure or teachings for a person to have made --a recess of the side edge portion configured to accommodate the cross-section at an edge of the surface sheet and parallel side edges, the recess being substantially planar in a plane perpendicular to the surface sheet and the parallel side edges--.  (In the instant case, the allowable subject matter pertains to "the recess being substantially planar in a plane perpendicular to the surface sheet and the parallel side edges".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Servi with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Servi in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781